Response to Amendment
This action is in response to Amendments made on 12/23/2020, in which: claims 1-19 are cancelled and claims 20-39 are new.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Collier (US 2016/0345518) does not teach or render obvious a modular vertical plant cultivation wall system with an elongated shelf having an integral shelf flange and shelf web with openings to house a portion of a planter vessel, a pair of vertical posts anchored and comprising a post flange and post web and having a removable bracket coupled to each post, the planter shelf being fixed horizontally on the brackets and each end of the shelf being coupled to one of the brackets and the post flange and, more specifically, a pipe positioned to deliver a flow of fluid through the post web to the planter vessel. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642       

/MONICA L BARLOW/Primary Examiner, Art Unit 3644